Citation Nr: 1603158	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  06-17 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for residuals of gunshot wounds to the left thigh, Muscle Groups XIII and XIX, with fracture of the left femur and 1.25 inch shortening of the left lower extremity.


REPRESENTATION

Appellant represented by:	Carol Scott, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, D.N., and P.P.


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel

INTRODUCTION

The Veteran had active service from July 1969 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Roanoke, Virginia. In that decision the RO continued a 40 percent evaluation for service-connected gunshot wound to the left thigh with comminuted fracture of the left femur and one and one-fourth inch shortening of the left lower extremity.

The Veteran testified at a hearing before a local hearing officer at the RO in May 2008, and before the undersigned Acting Veterans Law Judge at a Board Central Office hearing in May 2010.  In October 2010, the Board remanded the claim for additional development. 

In June 2012, the RO implemented an October 2010 Board decision and granted service connection for a second gunshot wound to the femur, Muscle Group XIII, merging that disability with the already service-connected Muscle Group XIV currently on appeal.  The RO identified the service-connected disability as equivalent to the claimed disability of the issue on page one above.

In an August 2012 decision, in pertinent part, the Board denied a rating in excess of 40 percent for residuals of gunshot wounds to the left thigh, Muscle Groups XIII and XIV.  
 
The Veteran appealed the August 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in August 2015, the Court granted a Joint Motion of the Parties to vacate and remand that portion of the Board's decision that denied a rating in excess of 40 percent for residuals of gunshot wounds to the left thigh.  The Veteran did not contest other parts of the Board's August 2012 decision, which therefore remain undisturbed.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In the July 2015 Joint Motion the Parties agreed that the Board had erred in determining that, pursuant to 38 C.F.R. § 4.55 (e), separate compensable ratings are not assignable for each of the two Muscle Groups, XIII and XIV, that are part of the service-connected disability.  

Under 38 C.F.R. § 4.55 (e), for compensable muscle group injuries that are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55 (e).  
 
The Parties agreed that Muscle Groups XII and XIV both act on the same two joints; i.e., the knee and hip joints, and that separate ratings are accordingly assignable for each Muscle Group under Diagnostic Codes 5313 (Muscle Group XIII) and 5314 (Muscle Group XIV).  See 38 C.F.R. § 4.73, Diagnostic Codes 5313, 5314.  

The Parties then agreed that the Board should have applied 38 C.F.R. § 4.55 (d) to the claim, and should have separately rated the Muscle Group injuries on the basis that the affected muscle groups do act upon a single unankylosed joint.  38 C.F.R. § 4.55 (d) provides that the "combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder."

38 C.F.R. § 4.73, Diagnostic Code 5313 includes a description of the functions and component muscles comprising Muscle Group XIII as follows.  Function: Extension of hip and flexion of knee; outward and inward rotation of flexed knee; acting with rectus femoris and sartorius (see XIV, 1, 2) synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over-pulley action at knee joint. Posterior thigh group, Hamstring complex of 2-joint muscles: (1) Biceps femoris; (2) semimembranosus; (3) semitendinosus.

38 C.F.R. § 4.73, Diagnostic Code 5314 includes a description of the functions and component muscles comprising Muscle Group XIV as follows.  Function: Extension of knee (2, 3, 4, 5); simultaneous flexion of hip and flexion of knee (1); tension of fascia lata and iliotibial (Maissiat's) band, acting with XVII (1) in postural support of body (6); acting with hamstrings in synchronizing hip and knee (1, 2). Anterior thigh group: (1) Sartorius; (2) rectus femoris; (3) vastus externus; (4) vastus intermedius; (5) vastus internus; (6) tensor vaginae femoris.

The evaluation of a disability rating under each of these two codes requires competent evidence of the severity of impairment of the subject Muscle Group.  Evaluations of zero, 10, 30, or 40 percent, requires findings respectively, of slight, moderate, moderately severe, or severe impairment of the respective Muscle Groups XIII and XIV.  See 38 C.F.R. § 4.73, Diagnostic Codes 5313, 5314.  

The logic of the Joint Motion findings requires that medical findings distinguish between the conditions of the two Muscle Groups of the service-connected residuals of gunshot wounds to the left thigh, Muscle Groups XIII and XIX, with fracture of the left femur and 1.25 inch shortening of the left lower extremity.  However, none of the VA examinations on file provide adequate findings that distinguish between the conditions of the two service-connected left thigh Muscle Groups.

Therefore, a remand is necessary to afford the Veteran an examination to obtain the findings required for evaluation as required under the Parties' Joint Motion granted by the Court.  38 C.F.R. § 3.327 warrants a reexamination that "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311   (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  On remand, a VA examination must be performed to assess the severity of any residual muscle impairment using the appropriate Disability Benefits Questionnaire (DBQ) for muscle injuries.

Review of the claims file records suggests that the Veteran may be receiving ongoing treatment since the last VA examination in February 2012.  Any pertinent VA or private treatment records not on file should be requested and associated with the claims file prior to examination. 
 
Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private treatment records, including approximate dates of treatment pertaining to his service-connected residuals of gunshot wounds to the left thigh.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, and associate these records with the claims file. 
 
2.  Thereafter, schedule the Veteran for a VA muscle examination to determine the nature, extent and severity of the service-connected residuals of gunshot wounds to the left thigh, Muscle Groups XIII and XIX, with fracture of the left femur and 1.25 inch shortening of the left lower extremity.  

The examiner must separately assess the current severity of impairment for the left thigh Muscle Groups XIII and XIV.  An appropriate DBQ pertaining to muscle injuries associated with each of these two Muscle Groups should be filled out for this purpose, if possible.  For Muscle Group XIII and Muscle Group XIV, the examiner should assess the current severity of impairment separately for each Muscle Group; and opine for each of the two Muscle Groups as to whether the current severity of impairment is (i) slight, (ii) moderate, (iii) moderately severe, or (iv) severe.   

The claim file should be provided to and be reviewed by the examiner in conjunction with the examination.  All indicated muscle and neuromuscular tests should be conducted and the results reported in detail, separately for each of the two subject Muscle Groups, XIII and XIV as feasible. 

In offering opinions, the examiner should acknowledge and discuss the Veteran's report of associated symptoms of the muscle disability and their impact on the Veteran's ability to work; to include, if feasible, distinguishing for each of the two Muscle Groups such symptoms and impact.  

The examination should include a report of all pertinent findings to include a description of all symptomatology associated with the service-connected residuals of gunshot wounds to the left thigh, Muscle Groups XIII and XIX, with fracture of the left femur and 1.25 inch shortening of the left lower extremity.  

The examiner should set forth a complete rationale for all findings and conclusions. 

3.  Finally, readjudicate the issue remaining on appeal consistent with the mandates of the August 2015 Joint Motion, to include assignment of separate disability ratings under Diagnostic Codes 5313 and 5314.  If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
John H. Nilon
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100 (b) (2015).




